Title: To George Washington from Major General William Heath, 28 July 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Mandavilles [Dutchess County, N.Y.] July 28th 1779
        
        I do myself the honor to forward a Letter from Genl Glover, and take The Liberty to enclose one I have received from Genl Wolcott, I also Send two deserters who came in this morning One from the

Queens Rangers the other from the Irish Volluntiers, They mention the arrival of Lord Cornwallis, without Troops.
        By a Letter from Colo. Armand to Major Genl Howe it appears that the Adjutant of the Regt and fourteen men have deserted to the Enemy—I fear but little Service will be derived from that Corps if they continue on the Lines as the greatest part of them are deserters from the Enemy. I have the honor to be very respectfully your Excellencys most obedient Servt
        
          W. Heath
        
        
          P.S. I received Letters from Boston the last evening which mention that the Fleet destined for Ponobscot Sailed the 19th Instant.
          
            W.H.
          
        
      